Exhibit 10.4

AMENDMENT NO. 3

TO

FIRST POTOMAC REALTY TRUST

2009 EQUITY COMPENSATION PLAN

WHEREAS, the First Potomac Realty Trust 2009 Equity Compensation Plan (the “2009
Plan”) was approved by shareholders on May 21, 2009;

WHEREAS, Amendment No. 1 to the 2009 Plan was approved by shareholders on
May 20, 2010;

WHEREAS, Amendment No. 2 to the 2009 Plan was approved by shareholders on
May 19, 2011;

WHEREAS, the Board does not intend, without the approval of shareholders, to buy
out, for a payment in cash, share options or share appreciation rights granted
under the 2009 Plan when the exercise price of such stock option or initial
value of such share appreciation right is equal to or greater than the
then-current fair market value of such stock option or share appreciation right;

WHEREAS, the Board wishes to amend the 2009 Plan in order to clarify that such
buyouts are prohibited under the 2009 Plan without the approval of shareholders;

WHEREAS, the 2009 Plan provides that the plan will be administered by the
“Administrator;”

WHEREAS, the Board’s intent was that the “Administrator” would be the
Compensation Committee (the “Compensation Committee”) of the Board, and the
Compensation Committee has, in fact, consistently administered the 2009 Plan
since it was approved by shareholders on May 21, 2009;

WHEREAS, the Board wishes to amend the 2009 Plan in order to clarify that the
administrator of the plan is the Compensation Committee; and

WHEREAS, the Board has the authority to amend the 2009 Plan pursuant to Article
XV of the 2009 Plan.

NOW, THEREFORE, the 2009 Plan is amended as follows:

1. Section 6.02 of the 2009 Plan, as amended, is hereby amended by the addition
of the following sentence at the end thereof:

“In addition, the Trust shall not buy out, for a payment in cash, an Option
granted under the Plan when the Option price of such Option is equal to or
greater than the then-current Fair Market Value, without the approval of
shareholders.”

2. Section 7.01 of the 2009 Plan, as amended, is hereby amended by the addition
of the following sentence at the end of the second paragraph thereof:

“In addition, the Trust shall not buy out, for a payment in cash, a SAR granted
under the Plan where the Initial Value of such SAR is equal to or greater than
the then-current Fair Market Value, without the approval of shareholders.”

3. Article I of the 2009 Plan, as amended, is hereby amended by the insertion of
the following new Section 1.01 and the re-numbering of those Sections currently
numbered Sections 1.01 through 1.20:



--------------------------------------------------------------------------------

“1.01. Administrator

Administrator means the Committee.”

4. Except to the extent hereby amended and amended by Amendment No. 1 and
Amendment No. 2, the 2009 Plan remains unchanged and shall continue in full
force and effect.

5. The effective date of this Amendment is July 23, 2013.